DETAILED ACTION
1.	Claims 1-15 of U.S. Application 16/513394 filed on December 17, 2021 are presented for examination.  Claims 16-20 have been withdrawn. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
3.	Applicant’s election without traverse of Invention I, claims 1-15 in the reply filed on December 17, 2021 is acknowledged.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on July 29, 2019 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
5.	Claim 1 is objected to because of the following informalities:    
Claim 1, lines 6-7, “the shell” should be -- the cylindrical shell --.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Safranek (U.S. Patent No. 4873962) in view of Sekita (U.S. PGPub No. 20180087464).
Regarding claim 1, Safranek teaches (see figs. 7 and 8 below) an alternator assembly (title, Abstract) comprising: 
a crankshaft (4) rotatable about an axis (col. 8: 60-65); 
a rotor (46) coupled with the crankshaft (4) and rotatable about the axis in conjunction with the crankshaft (4), the rotor (46) defining a hub (50) and a cylindrical shell (49) extending outwardly from one end of the hub (50) (col. 8: 17-37); 
a plurality of magnetic segments (53a-f) disposed circumferentially about an interior surface of the shell (49), wherein each of the plurality of magnetic segments (53a-f) includes one or more portions having one of a north or south polarity (col. 8: 37-42) 
a stator (10) separated from the rotor (46) by a gap and including a plurality of stator poles (col. 8: 17-22), 
wherein the plurality of stator poles (57) includes first and second groups of poles (see annotated fig. 8 below) each having respective windings (54, 56) on each pole (57) within the first and second group (see annotated fig. 8 below), the first and second groups (see annotated fig. 8 below) separated by a pair blank poles (see annotated fig. 8 below) (col. 5: 30-35; col. 8: 43-59; col. 9: 25-31); 
and an Hall Effect sensor (24) (col. 7: 30-36, 58-69; col. 8: 16-22).

    PNG
    media_image1.png
    318
    762
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    674
    722
    media_image2.png
    Greyscale

Safranek does not explicitly teach at least one of the portions on one of the plurality of magnetic segments configured as a datum section, the datum section having a varied characteristic from remaining one or more portions of the plurality of magnetic segments; a Hall Effect sensor extending between and supported by the pair of blank poles, the Hall Effect sensor configured to generate signals based on a magnitude and a polarity of magnetic flux generated by each portion of the plurality of magnetic segments.

a Hall Effect sensor (36) extending between and supported by the pair of blank poles (35), the Hall Effect sensor (36) configured to generate signals based on a magnitude and a polarity of magnetic flux generated by each portion of the plurality of magnetic segments (32) (¶ 106; ¶ 107) in order to improve position accuracy detection, improve timing and thereby efficiency of the device (Sekita, ¶ 21, ¶ 16, ¶ 17).

    PNG
    media_image3.png
    422
    612
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Safranek and provide at least one of the portions on one of the plurality of magnetic segments 

    PNG
    media_image4.png
    639
    897
    media_image4.png
    Greyscale

Regarding claim 2/1, Safranek in view of Sekita teaches the device of claim 1, Safranek further teaches (see figs. 1, 7 and 8 above) the Hall Effect sensor (24) is 
Regarding claim 3/1, Safranek in view of Sekita teaches the device of claim 1, Safranek further teaches (see figs. 7 and 8 above) the plurality of magnetic segments (53a-f) includes six magnetic segments (53a-f) and the six magnetic segments (53a-f) are disposed at equal distances about the crankshaft (4) (fig. 8; col. 8: 37-42).
Regarding claim 7/1, Safranek in view of Sekita teaches the device of claim 1 but does not explicitly teach a polarity of each adjacent portion to the datum section may be of a common polarity.
However, Sekita further teaches (see fig. 9 above) a polarity of each adjacent portion (see annotated fig. 9 above) to the datum section (32) may be of a common polarity (¶ 106; ¶ 107) in order to improve position accuracy detection, improve timing and thereby efficiency of the device (Sekita, ¶ 21, ¶ 16, ¶ 17).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Safranek in view of Sekita and provide a polarity of each adjacent portion to the datum section may be of a common polarity as further taught by Sekita in order to improve position accuracy detection, improve timing and thereby efficiency of the device (Sekita, ¶ 21, ¶ 16, ¶ 17).
Regarding claim 8/1, Safranek in view of Sekita teaches the device of claim 1 but does not explicitly teach the magnetic flux generated by the rotation of the rotor relative the stator generates an altered pulse as measured by the Hall Effect sensor 
However, Sekita further teaches (see fig. 9 above) the magnetic flux generated by the rotation of the rotor relative the stator generates an altered pulse as measured by the Hall Effect sensor (36) when the datum section (32) passes the Hall Effect sensor (36) compared to each remaining portion of the plurality of magnetic segments (30, 32) (¶ 53 to ¶ 55) in order to improve position accuracy detection, improve timing and thereby efficiency of the device (Sekita, ¶ 21, ¶ 16, ¶ 17).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Safranek in view of Sekita and provide the magnetic flux generated by the rotation of the rotor relative the stator generates an altered pulse as measured by the Hall Effect sensor when the datum section passes the Hall Effect sensor compared to each remaining portion of the plurality of magnetic segments as further taught by Sekita in order to improve position accuracy detection, improve timing and thereby efficiency of the device (Sekita, ¶ 21, ¶ 16, ¶ 17).
Regarding claim 9/8/1, Safranek in view of Sekita teaches the device of claim 8 but does not explicitly teach the altered pulse is indicative of a crankshaft position and in response to receiving the crankshaft position, a controller controls an opening of a fuel injection valve and a duration over which the fuel injection valve.
However, Sekita further teaches (see fig. 9 above) the altered pulse is indicative of a crankshaft position and in response to receiving the crankshaft position, a controller (ECU, fig. 3) controls an opening of a fuel injection valve and a duration over which the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Safranek in view of Sekita and provide the altered pulse is indicative of a crankshaft position and in response to receiving the crankshaft position, a controller controls an opening of a fuel injection valve and a duration over which the fuel injection valve as further taught by Sekita in order to improve position accuracy detection, improve timing and thereby efficiency of the device (Sekita, ¶ 21, ¶ 16, ¶ 17).
Regarding claim 10, Safranek teaches (see figs. 7 and 8 above) an alternator assembly (title, Abstract) comprising: 
a rotor (46) rotatably coupled with a crankshaft (4) about a common axis (col. 8: 17-37); 
a first magnetic segment (53a-f) positioned on the rotor (46) and including at least a first portion and the first portion having one of a north or south polarity (col. 8: 37-42); 
a stator (10) separated from the rotor (46) by a gap and including a plurality of stator poles (57), wherein the plurality of stator poles (57) include first and second poles (see annotated fig. 8 above) each having respective windings (54, 56) thereabout, the first and second stator poles (see annotated fig. 8 above) separated by a pair blank stator poles (see annotated fig. 8 above) (col. 5: 30-35; col. 8: 43-59; col. 9: 25-31); and 
an Hall Effect sensor (24) (col. 7: 30-36, 58-69; col. 8: 16-22).

However, Sekita teaches (see fig. 9 above) a datum section (32) separated from the first portion (see annotated fig. 9 above), the datum section (32) having varied characteristic from the first portion (see annotated fig. 9 above); a Hall Effect sensor (36) extending between and supported by the blank poles (35), the Hall Effect sensor (36) configured to generate signals based on a polarity of magnetic flux generated by at least one of the first portion (see annotated fig. 9 above) and the datum section (¶ 53 to ¶ 55; ¶ 106; ¶ 107) in order to improve position accuracy detection, improve timing and thereby efficiency of the device (Sekita, ¶ 21, ¶ 16, ¶ 17).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Safranek and provide a datum section separated from the first portion, the datum section having varied characteristic from the first portion; a Hall Effect sensor extending between and supported by the blank poles, the Hall Effect sensor configured to generate signals based on a polarity of magnetic flux generated by at least one of the first portion and the datum section as taught by Sekita in order to improve position accuracy detection, improve timing and thereby efficiency of the device (Sekita, ¶ 21, ¶ 16, ¶ 17).
Regarding claim 11/10, Safranek in view of Sekita teaches the device of claim 10, Safranek further teaches (see figs. 7 and 8 above) the rotor (46) is integrally formed .
8.	Claims 4-6, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Safranek in view of Sekita as applied to claims 1 and 10 respectively above, and further in view of Terada et al (Terada) (WO 2012169156, see English Machine Translation attached).
Regarding claim 4/1, Safranek in view of Sekita teaches the device of claim 1 but does not explicitly teach the varied characteristic is configured as a variance in a thickness of the datum section from that of remaining portions of the plurality of magnetic segments thereby altering a magnetic property of the datum section relative the remaining portions.
However, Terada teaches (see fig. 4 below) the varied characteristic is configured as a variance in a thickness of the datum section (34) from that of remaining portions of the plurality of magnetic segments (32) thereby altering a magnetic property of the datum section (34) relative the remaining portions (fig. 4; Abstract; page 4: paragraphs 5-7) in order to provide improved accuracy (Terada, page 8: 1st paragraph).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Safranek in view of Sekita and provide the varied characteristic is configured as a variance in a thickness of the datum section from that of remaining portions of the plurality of magnetic segments thereby altering a magnetic property of the datum section relative the remaining portions as taught by Terada in order to provide improved accuracy (Terada, page 8: 1st paragraph).

    PNG
    media_image5.png
    336
    690
    media_image5.png
    Greyscale

Regarding claim 5/1, Safranek in view of Sekita teaches the device of claim 1 but does not explicitly teach the datum section is formed from a material having different or varied magnetic properties including different elemental compositions thereby creating the varied characteristic.
However, Terada teaches (see fig. 12 below) the datum section (34k) is formed from a material having different (air, since 34k is an airgap) or varied magnetic properties including different elemental compositions thereby creating the varied characteristic (fig. 12; Abstract; page 13: paragraphs 5-8) in order to reduce magnetic short circuiting and improve driving force and power generation (Terada, page 13: paragraph 8; page 14: paragraph 2).

    PNG
    media_image6.png
    340
    617
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Safranek in view of Sekita and provide the datum section is formed from a material having different or varied magnetic properties including different elemental compositions thereby creating the varied characteristic as taught by Terada in order to reduce magnetic short circuiting and improve driving force and power generation (Terada, page 13: paragraph 8; page 14: paragraph 2).
Regarding claim 6/1, Safranek in view of Sekita teaches the device of claim 1 but does not explicitly teach the datum section has reduced flux density compared to one or more of remaining portions thereby creating the varied characteristic.
However, Terada teaches (see fig. 12 above) the datum section (34k) has reduced flux density (since its an airgap) compared to one or more of remaining portions thereby creating the varied characteristic (fig. 12; Abstract; page 13: paragraphs 5-8) in order to reduce magnetic short circuiting and improve driving force and power generation (Terada, page 13: paragraph 8; page 14: paragraph 2).

Regarding claim 12/10, Safranek in view of Sekita teaches the device of claim 10 but does not explicitly teach a second magnetic segment position on an opposite side of the datum section from the first portion of the first magnetic segment and having at least a second portion adjacent to the datum section, the first portion and the second portion having a common polarity.
However, Terada teaches (see fig. 12 above) a second magnetic segment position on an opposite side of the datum section (34k) from the first portion (32N[B]) of the first magnetic segment and having at least a second portion (32N[C]) adjacent to the datum section (34k), the first portion (32N[B]) and the second portion (32N[C]) having a common polarity (fig. 12; Abstract; page 30: paragraph 4; page 38: paragraph 3) in order to reduce magnetic short circuiting and improve driving force and power generation (Terada, page 13: paragraph 8; page 14: paragraph 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Safranek in view of Sekita and provide a second magnetic segment position on an opposite side of the datum section from the first portion of the first magnetic segment and having at least a second portion adjacent to the datum section, the first portion and the second 
Regarding claim 14/10, Safranek in view of Sekita teaches the device of claim 10 but does not explicitly teach the varied characteristic is configured as a variance in a thickness of the datum section from that of remaining portions of the first magnetic segment thereby altering a magnetic property of the datum section relative the remaining portions.
However, Terada teaches (see fig. 4 above) the varied characteristic is configured as a variance in a thickness of the datum section (34) from that of remaining portions of the first magnetic segment (32) thereby altering a magnetic property of the datum section (34) relative the remaining portions (fig. 4; Abstract; page 4: paragraphs 5-7) in order to provide improved accuracy (Terada, page 8: 1st paragraph).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Safranek in view of Sekita and provide the varied characteristic is configured as a variance in a thickness of the datum section from that of remaining portions of the first magnetic segment thereby altering a magnetic property of the datum section relative the remaining portions as taught by Terada in order to provide improved accuracy (Terada, page 8: 1st paragraph).
Regarding claim 15/10, Safranek in view of Sekita teaches the device of claim 10 but does not explicitly teach the datum section has reduced flux density compared to one or more of remaining portions thereby creating the varied characteristic.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Safranek in view of Sekita and provide the datum section has reduced flux density compared to one or more of remaining portions thereby creating the varied characteristic as taught by Terada in order to reduce magnetic short circuiting and improve driving force and power generation (Terada, page 13: paragraph 8; page 14: paragraph 2).
9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Safranek in view of Sekita as applied to claim 10 above, and further in view of Tokugawa et al (Tokugawa) (U.S. PGPub No. 20090063014).
Regarding claim 13/10, Safranek in view of Sekita teaches the device of claim 10 but does not explicitly teach a regulator electrically coupled with the stator and a controller, wherein the controller includes an oscillator and the controller is configured to determine a crankshaft position by receiving signals from the Hall Effect sensor and to generate inputs to operate one or more components of an engine.
However, Tokugawa teaches (see figs. 1 and 3 below) a regulator (32) electrically coupled with the stator (30) and a controller (4), wherein the controller (4) includes an oscillator (54) and the controller (4) is configured to determine a crankshaft position by receiving signals from the Hall Effect sensor (27) and to generate inputs to 

    PNG
    media_image7.png
    752
    494
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    567
    867
    media_image8.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Safranek in view of Sekita and provide a regulator electrically coupled with the stator and a controller, wherein the controller includes an oscillator and the controller is configured to determine a crankshaft position by receiving signals from the Hall Effect sensor and to generate inputs to operate one or more components of an engine as taught by Tokugawa in order to improve reliability (Tokugawa, ¶ 20).
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hsu (U.S. Patent No. 6570365) teaches several sets of magnetic sensors are provided in a magneto motor to sense rotary pole variation of the rotor magnet. One set of magnetic sensors lets the stator portion and the rotor portion generate armature reaction of stronger magnetic flux density, and another set of magnetic sensors corresponds to rotary pole variation of the permanent magnet of the rotor portion in advance to let the motor generate weak magnetic control phenomenon so that the stator portion and the rotor portion generate armature reaction of weaker magnetic flux density.
Koenen (U.S. Patent No. 20020005699) teaches a control system for an electric motor having an integral flywheel rotor. The motor includes a stator mounted co-axially with the engine crankshaft and a rotor surrounding the stator. A sensor is positioned near the rotor for sensing its rotational speed. The sensor is coupled to a controller. The controller is operable to deliver an output signal to the stator to start the internal combustion engine. While the engine is starting, the processor steps the starter motor from a low speed to a high speed. Once the engine has started and is rotating at a speed greater than a trigger speed, the processor delivers another output signal such 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834